Case 1:19-cv-00638-NLH-KMW Document 47 Filed 02/11/21 Page 1 of 7 PageID: 965




                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY

  CATHERINE GRESKO and JOSEPH
  GRESKO, individually and on
  behalf of their minor child
  J.G.,                                 Civil No. 19-638-NLH-KMW

                        Plaintiffs,
                                        OPINION
              v.

  PEMBERTON TOWNSHIP BOARD OF
  EDUCATION,

                        Defendant.



Hillman, District Judge

      This matter is before the Court on the joint motion of the

Plaintiffs, Catherine Gresko and Joseph Gresko, individually and

on behalf of their minor child J.G. (“Plaintiffs”) and Defendant

Pemberton Township Board of Education (“Defendant” and together

with Plaintiffs, the “Parties”) seeking an Order permitting

redaction of certain exhibits filed in support of their earlier

motion for summary judgment.       For the reasons set forth below,

the Joint Motion will be granted.

                                BACKGROUND

      On January 17, 2019, Plaintiffs filed the Complaint

indicating “this matter is a fee petition pursuant to the

Individuals with Disabilities Education Act, 20 U.S.C. §§ 1400

et seq. (“IDEA”), Section 504 of the Rehabilitation Act of 1973,
Case 1:19-cv-00638-NLH-KMW Document 47 Filed 02/11/21 Page 2 of 7 PageID: 966



29 U.S.C. §794 (“§504”), and the Americans with Disabilities

Act, 42 U.S.C. §12101 et. seq. (“ADA”), seeking reimbursement of

attorney’s fees and costs as a result of a settlement of an

administrative due process case.”        (ECF No. 1, ¶1).     At the time

of filing the administrative due process case, J.G. was three

(3) years old, and at the time of filing the Motion, J.G. was

five (5) years old.

      On June 20, 2019, Plaintiffs filed a Motion for Summary

Judgment, (ECF No. 10), with a number of exhibits attached

(“First Motion for Summary Judgment”), which was subsequently

denied without prejudice on January 28, 2020.          (ECF No. 21).

Thereafter, Plaintiffs filed an Amended Motion for Summary

Judgment on March 24, 2020 (ECF No. 31), which the Defendant

opposed.    (ECF No. 34).    Plaintiffs subsequently filed a Reply

in Support of Their Amended Motion for Summary Judgment. (ECF

No. 36).    On May 28, 2020, with the Amended Motion for Summary

Judgment pending, Plaintiffs filed a Motion to Strike Certain

Materials and Statements made within Defendant’s response (ECF

No. 35).

      While the Amended Motion for Summary Judgment and Motion to

Strike filings were pending, Plaintiffs submitted a Redacted

Documents filing to replace the documents on file on June 1,

2020. (ECF No. 38).      The filing sought to replace ten specific


                                     2
Case 1:19-cv-00638-NLH-KMW Document 47 Filed 02/11/21 Page 3 of 7 PageID: 967



pages in exhibits to the Plaintiff’s Motion for Summary Judgment

with updated versions redacting certain information.

      On October 13, 2020, the Court entered an Opinion and Order

granting Plaintiffs’ Motion for Summary Judgment in part,

denying Plaintiffs’ Motion for Summary Judgment in part, denying

Plaintiffs’ Motion to Strike, and reserving a decision on the

request for redactions until Plaintiffs filed the appropriate

motion.    (ECF No. 42, at 2).     Regarding the request for

redactions, the Court directed the parties to file a proper

motion to redact pursuant to Local Rule 5.3, which governs

motions to seal or redact in this District.

      Consequently, the Parties filed the present Motion on

October 16, 2020.     (ECF No. 44).       The Motion included an index

of materials proposed to be redacted (the “Index”) identifying

nine documents to be redacted, all exhibits to the Plaintiff’s

First Motion for Summary Judgment.          The Index provided: (i) the

name of materials to be redacted; (ii) the basis for redaction;

(iii) a clearly defined and serious injury that would result if

relief were not granted; (iv) why a less restrictive alternative

to the relief sought is not available; and (v) any party

opposition to the proposed redactions and the basis for such

opposition.    As a joint motion, Defendant does not oppose the




                                      3
Case 1:19-cv-00638-NLH-KMW Document 47 Filed 02/11/21 Page 4 of 7 PageID: 968



Motion, and, in fact, was the party that identified the

information to be redacted in the Motion for Summary Judgment.

                                DISCUSSION

   I.     Legal Standard

        The Federal Rules of Civil Procedure require that certain

information be excluded from electronic or paper filings with

the court.     Rule 5.2 provides that:

        Unless the court orders otherwise, in an electronic or
        paper filing with the court that contains an individual’s
        social-security number, taxpayer-identification number, or
        birth date, the name of an individual known to be minor, or
        a financial-account number, a party or nonparty making the
        filing may include only: (1) the last 4 digits of the
        social-security number and taxpayer-identification number;
        (2) the year of the individual’s birth; (3) the minor’s
        initials; and (4) the last 4 digits of the financial-
        account number.

FED. R. CIV. P. 5.2(a) (emphasis added).       The rule intends to

protect a party’s personal identifying information from the

public.     United States v. Whoolery, No. 20-1652, 2021 WL 162349,

at *3 (3d Cir. Jan. 19, 2021); FED. R. CIV. P. 5.2 Advisory Comm.

Note on 2007 adoption (explaining the Rule was “adopted in

compliance with section 205(c)(3) of the E-Government Act of

2002, Public Law 107-347[, which] requires the Supreme Court to

prescribe rules ‘to protect privacy and security concerns

relating to electronic filing of documents and the public

availability ... of documents filed electronically.’”).



                                     4
Case 1:19-cv-00638-NLH-KMW Document 47 Filed 02/11/21 Page 5 of 7 PageID: 969



      In this District, Local Civil Rule 5.3 governs motions to

seal or otherwise restrict public access to materials filed with

the Court and judicial proceedings themselves.          The rule

requires that:

      Any request by a party, parties or nonparty to file
      materials under seal, or otherwise restrict public access
      to, any materials or judicial proceedings shall ordinarily
      be made on notice, by a single, consolidated motion on
      behalf of all parties . . . . The single, consolidated
      motion shall include all information required by [Local
      Rule 5.3(c)(3)].

L. CIV. R. 5.3(c)(1).     The Rule continues that:

      Any motion papers shall include as part of an affidavit,
      declaration, certification or other documents . . . an
      index . . . describing with particularity: (a) the nature
      of the materials or proceedings at issue;(b) the legitimate
      private or public interest which warrant the relief
      sought;(c) the clearly defined and serious injury that
      would result if the relief sought is not granted;(d) why a
      less restrictive alternative to the relief sought is not
      available; (e) any prior order sealing the same materials
      in the pending action; and 12(f) the identity of any party
      or nonparty known to be objecting to the sealing request.

L. CIV. R. 5.3(c)(3).

II. Analysis

      The Court finds Plaintiffs have satisfied the requirements

under Local Rule 5.3 and will therefore grant the Motion.

Plaintiffs filed a single, consolidated motion pursuant to Local

Rule 5.3(c)(1).     They have sufficiently identified and described

the specific materials to be redacted, and explained that they

only wish to redact their exhibits to the extent necessary to


                                     5
Case 1:19-cv-00638-NLH-KMW Document 47 Filed 02/11/21 Page 6 of 7 PageID: 970



protect the full name and identifying information of the minor

child at the center of the state administrative due process

proceeding underlying this federal action.         (ECF No. 44-1, Ex.

1).

      This Court has previously noted the harm that could result

from compromising the right to privacy of minor children by

needlessly divulging their identity and personal information in

sensitive cases, and found that it outweighs the general

presumption of public access.       Providence Pediatric Medical

Daycare, Inc. v. Alaigh, No. 10-cv-2799 (NLH)(KMW), 2011 WL

13079322, at *3 n.4 (D.N.J. Nov. 9, 2011).         Here, Plaintiffs

seek only to avoid public disclosure of such personally

identifying information about a minor, information which had no

bearing on the merits of this federal proceeding; the Court

finds that they have met their burden under Local Rule 5.3.            The

Court has reviewed Plaintiffs’ proposed redactions, and further

finds that they are the least restrictive means of avoiding

potential harm while still protecting the public’s right to

access to all other documents and information in this action.

      Accordingly, the Joint Motion to Redact will be granted.

The original filings will be sealed, and Plaintiffs will be

directed to file a certification from counsel attaching all

documents originally filed with their First Motion for Summary


                                     6
Case 1:19-cv-00638-NLH-KMW Document 47 Filed 02/11/21 Page 7 of 7 PageID: 971



Judgment (ECF No. 10), with the relevant exhibits redacted as

proposed in Plaintiffs’ Declaration of Robert C. Thurston. (ECF

No. 44-1).

                                CONCLUSION

      For the reasons expressed above, the Joint Motion to Redact

(ECF No. 44) will be granted.

      An appropriate Order will be entered.



Date: February 11, 2021                     /s Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     7
